Bloodworth, J.
1. The motion to dismiss the writ of error is denied.
2. When this ease was first presented to this court (40 Ga. App. 247, 149 S. E. 281), the defendant complained of the overruling of a motion for a new trial. This court held that the trial court erred in overruling the motion. The effect of this ruling was to grant a new trial. After the remittitur reached the superior court the judge of that court passed an order making the judgment of this court the judgment of that court, and rendered a final judgment for the defendant. “The effect of the grant of a new trial by this court is to require the case to be heard de novo, unless some specific direction be given in regard thereto; and on the subsequent trial new facts may be shown making a different ease, and other principles of the law may control and apply to these new facts.” Anderson v. Clark, 70 Ga. 362 (2). The judgment of the trial court rendering a final judgment in favor of the defendant without another trial was in conflict with its judgment making the judgment of this court the judgment of that court, and was in conflict with the judgment of this court granting a new trial, and was unauthorized. Eor this reason the final judgment in the trial court in favor of the defendant is Reversed.

Broyles, C. J., and Luke, J., concur.